PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/852,766
Filing Date: 20 Apr 2020
Appellant(s): SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC



__________________
Mark E. Scott (Registration No. 43,100)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/22/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 – 2, 5 – 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2013/0135775.
Claim 3 is rejected under 35 U.S.C. 103 as being anticipated by US Pub. No. 2013/0135775 in view of US Pub. No. 2013/0043850.
Claim 4 is rejected under 35 U.S.C. 103 as being anticipated by US Pub. No. 2013/0135775 in view of US Patent No. 7,965,070.
Claims 7 – 8, 11, 14 – 16 and 19 – 20 are rejected under 35 U.S.C. 103 as being anticipated by US Pub. No. 2013/0135775 in view of US Pub. No. 2013/0043850.

WITHDRAWN REJECTIONS
The grounds of rejection of claim 12 are not presented for review on appeal because they have been withdrawn by the examiner.



(2) Response to Argument
Appellant argues on pages 18 with respect to claim 1: 
“YAO’S SYSTEM DOES NOT EXPERIENCE SUBHARMONIC OSCILLATION. Appellant submits that the Yao system prevents subharmonic oscillation. That is, the adjustments to the peak-current setpoint or overcurrent threshold Vth_oc signal prevent subharmonic oscillation of the Yao system. In the case of Yao implementing an overcurrent threshold Vth_oc signal that changes with time during each on-time period, Appellant submits that Th is selected in advance such that no subharmonic oscillation occurs: below Th subharmonic oscillation does not occur in general (e.g., below about 50% duty cycle); and above Th the slope is changed to ensure no subharmonic oscillation takes place. If there is no subharmonic oscillation, then Yao cannot expressly or inherently teach “determining, by the circuit controller, that the switching power converter is experiencing subharmonic oscillation ... ; and changing, by the circuit controller, an attribute of slope compensation responsive to the determining that the switching power converter is experiencing subharmonic oscillation.” For this reason alone the rejections should be withdrawn and the claims set for issue.”
	
	The examiner respectfully disagrees. The subharmonic oscillation in Yao is not prevented, Yao’s paragraph [090] recites “A self-adjustment compensation scheme can be implemented to reduce sub-harmonic oscillation in order to keep the maximum output power consistent for a wide range of bulk voltages” and paragraph [166] recites “negative-slope compensation is applied when the duty cycle of the signal 2582 exceeds a duty cycle threshold for reducing subharmonic oscillation in order to keep the maximum output power consistent for a wide range of bulk voltages”. Subharmonic is present in Yao, specifically when the duty cycle exceeds a duty cycle threshold. That is, subharmonic oscillation in Yao’s system has to be necessary present in order of being able to reduce subharmonic oscillation. Further, it is not possible to reduce subharmonic oscillation if subharmonic oscillation does not exist. Therefore, the examiner maintains the limitation is disclosed by Yao. 

Appellant argues on page 18 – 19 with respect to claim 1: 
	“Even if it is hypothetically assumed Yao’s system experiences subharmonic oscillation (not admitted, and refuted above), Yao does not detect the presence of subharmonic oscillation. Rather, the peak-current setpoint or overcurrent threshold Vth_oc signal is set based on the magnitude of the overcurrent threshold Vth_oc signal in a prior on-time period and a duty cycle of the prior on-time period according to Equation (9) or (10). There is no parameter in Equations (9) or (10) indicating the presence of actual subharmonic oscillation. Stated otherwise, the overcurrent threshold Vth_oc signal is set at the same level whether the Yao system is experiencing subharmonic oscillation or not. Thus, Yao fails to expressly or inherently teach “determining, by the circuit controller, that the switching power converter is experiencing subharmonic oscillation ...; and changing, by the circuit controller, an attribute of slope compensation responsive to the determining that the switching power converter is experiencing subharmonic oscillation.” For this reason alone the rejections should be withdrawn and the claims set for issue.”
	
	The examiner respectfully disagrees. Paragraph [166] recites “negative-slope compensation is applied when the duty cycle of the signal 2582 exceeds a duty cycle threshold for reducing subharmonic oscillation in order to keep the maximum output power consistent for a wide range of bulk voltages”. That is, a duty cycle exceeding a duty cycle threshold in Yao’s system is directly linked to a sub-harmonic oscillation higher than desirable. In the same way as Yao, claim 1 does not determine subharmonic oscillation by directly measuring subharmonic oscillation. Instead, claim 1 measures attributes of duty cycle to determine presence of subharmonic oscillation. Therefore, the examiner maintains the limitation is disclosed by Yao.

Appellant argues on page 19 with respect to claim 1: 
	“The peak-current setpoint or overcurrent threshold Vth_oc signal is set based on the magnitude of the overcurrent threshold Vth_oc signal in a prior on-time period and a duty cycle of the prior on-time period according to Equation (9) or (10). That is say, Yao sets the overcurrent threshold Vth_oc signal based on a single, previous on-time period. Thus, Yao fails to expressly or inherently teach “determining, by the circuit controller, that the switching power converter is experiencing subharmonic oscillation based on the attributes of duty cycle of the first, second, and third periods of the charge control switch; and changing, by the circuit controller, an attribute of slope compensation responsive to the determining that the switching power converter is experiencing subharmonic oscillation.” For this additional reason, the rejections should be withdrawn and the claims set for issue.” 


	The examiner respectfully disagrees. Yao’s paragraph [166] recites:
“As shown in FIG. 22(a) and FIG. 22(b), negative-slope compensation is applied when the duty cycle of the signal 2582 exceeds a duty cycle threshold for reducing sub-harmonic oscillation in order to keep the maximum output power consistent for a wide range of bulk voltages, according to some embodiments.”
Yao’s paragraph [086] recites:
“For example, the signal 2582 is the PWM signal 2522. In another example, the signal 2582 is the gate drive signal 2584.”
Yao’s Figure 12 corresponds to the power converter (2500).

    PNG
    media_image2.png
    408
    595
    media_image2.png
    Greyscale

	
Figure 21(a) corresponds to the PWM controller (2580). According to Figure 21(a) the duty cycle attributes are sampled by the Sampling Signal generator 2302.

    PNG
    media_image3.png
    411
    685
    media_image3.png
    Greyscale


	Yao’s Figure 21(b) corresponds to a timing diagram. According to Figure 21(b), duty cycles attributes are measured/sampled at first switching period (Tswg), second switching period (Tswi) and third switching period corresponding to a period after Tswi (see sample signal 2402 in Figure 21(b)). According to Figure 21(a) the sample signal of first, second and third duty cycle attributes (Tswg, Tswi and after Tswi) are used to determine if the duty cycle exceeds a duty cycle threshold. When the duty cycle exceeds the duty cycle threshold, negative slope compensation is applied to reduce sub-harmonic oscillation. Yao’s paragraph 166 recites “negative-slope compensation is applied when the duty cycle of the signal 2582 exceeds a duty cycle threshold for reducing sub-harmonic oscillation”.



    PNG
    media_image4.png
    494
    690
    media_image4.png
    Greyscale

Appellant argues on page 19 – 20 with respect to claim 1: 
	“In attempting to address the arguments of the last Response, the final Office action makes the following statement: 
	Yao implies in paragraph 166 that duty cycle is used to determine
	subharmonic oscillation. That is, the sub-harmonic is high when the duty
	cycle exceeds a threshold.” 

	Thus, the rejection is expressly based on inherency. The Manual of Patent Examining Procedures (MPEP) provides the following guidance as to inherency. 
	To establish inherency, the extrinsic evidence must make clear that the
	missing descriptive matter is necessarily present in the thing described in the
	reference, and that it would be recognized by persons of ordinary skill.
	Inherency, however, may not be established by probabilities or possibilities.

	The mere fact that a certain thing may result from a given set of circumstances is not sufficient. Appellant respectfully submits that it is not necessarily present in Yao that duty cycle equates to subharmonic oscillation. That is, one reading of Yao is that the negative slope compensation prevents the occurrence of subharmonic oscillation (e.g., Th of Figure 22(a) is selected to implement the negative slope before any subharmonic oscillation occurs), in which case duty cycle does not equate to the presence or magnitude of subharmonic oscillation. For this additional reason, the anticipation rejection of claim 1 fails.” 

	The examiner respectfully disagrees. Yao’s paragraph [090] recites “A self-adjustment compensation scheme can be implemented to reduce sub-harmonic oscillation in order to keep the maximum output power consistent for a wide range of bulk voltages” and paragraph [166] recites “negative-slope compensation is applied when the duty cycle of the signal 2582 exceeds a duty cycle threshold for reducing subharmonic oscillation in order to keep the maximum output power consistent for a wide range of bulk voltages”. Subharmonic is present in Yao, specifically when the duty cycle exceeds a duty cycle threshold. That is, subharmonic oscillation in Yao’s system has to be necessary present in order of being able to reduce subharmonic oscillation. Further, it is not possible to reduce subharmonic oscillation if subharmonic oscillation does not exist. Therefore, the examiner maintains the limitation is disclosed by Yao.



Appellant argues on page 19 – 20 with respect to claim 1: 
	“Moreover, even if hypothetically Yao’s duty cycle being above a threshold indicates the presence of subharmonic oscillation (not admitted, and refuted above), the
determination of Yao would be based on the instantaneous duty cycle passing a single-
valued threshold. Such fails to expressly or inherently teach a determination using three
separate and distinct duty cycle measurements for a single determination of subharmonic oscillation as required by claim 1.Based on the foregoing, Appellant respectfully submits that the rejections of the claims in this grouping be reversed, and the claims set for issue.”

The examiner respectfully disagrees. Figures 21(a) and 21(b), Yao’s duty cycles attributes are measured/sampled at first switching period (Tswg), second switching period (Tswi) and third switching period corresponding to a period after (Tswi). 

    PNG
    media_image4.png
    494
    690
    media_image4.png
    Greyscale

According to Figure 21(a) the sample signal of first, second and third duty cycle attributes (Tswg, Tswi and after Tswi) is used to determine if the duty cycle exceeds a duty cycle threshold in order to provide negative slope compensation to reduce sub-harmonic oscillation. Yao is able to use the three duty cycles attributes to determine if a single determination of subharmonic oscillation is present. That is, when the first and second duty cycle attribute (samples at Tswg and Tswi) do not exceed the duty cycle threshold, and the third duty cycle attribute (after Tswi) exceeds the duty cycle threshold, then a single determination of subharmonic oscillation is based on the three duty cycle attributes.

Appellant argues on page 22 with respect to claim 7: 
	“YAO’S SYSTEM DOES NOT EXPERIENCE SUBHARMONIC OSCILLATION. Appellant submits that the Yao system prevents subharmonic oscillation. That is, the adjustments to the peak-current setpoint or overcurrent threshold Vth_oc signal prevent subharmonic oscillation of the Yao system. In the case of Yao implementing an overcurrent threshold Vth_oc signal that changes with time during each on-time period, Appellant submits that Th is selected in advance such that no subharmonic oscillation occurs: below Th subharmonic oscillation does not occur in general (e.g., below about 50% duty cycle); and above Th the slope is changed to ensure not subharmonic oscillation takes place. Even if the teachings of Zhu are precisely as the Office action suggests (not admitted), and if there is no subharmonic oscillation in Yao, then Yao and Zhu cannot teach or fairly suggest a system in which “the peak current controller [is] configured to sense subharmonic oscillation of the switching power converter based on attributes of duty cycle of the assertions of the first drive terminal over a plurality of periods of the switching frequency.” For this reason, alone the rejections should be withdrawn and the claims set for issue.”

	The examiner respectfully disagrees. The subharmonic oscillation in Yao is not prevented, Yao’s paragraph [090] recites “A self-adjustment compensation scheme can be implemented to reduce sub-harmonic oscillation in order to keep the maximum output power consistent for a wide range of bulk voltages” and paragraph [166] recites “negative-slope compensation is applied when the duty cycle of the signal 2582 exceeds a duty cycle threshold for reducing subharmonic oscillation in order to keep the maximum output power consistent for a wide range of bulk voltages”. Subharmonic is present in Yao, specifically when the duty cycle exceeds a duty cycle threshold. That is, subharmonic oscillation in Yao’s system has to be necessary present in order of being able to reduce subharmonic oscillation. Further, it is not possible to reduce subharmonic oscillation if subharmonic oscillation does not exist. Therefore, the examiner maintains the limitation is disclosed by Yao. 

Appellant argues on page 22 - 23 with respect to claim 7: 
	“Even if it is hypothetically assumed Yao’s system experiences subharmonic oscillation (not admitted, and refuted above), Yao does not detect the presence of subharmonic oscillation. Rather, the peak-current setpoint or overcurrent threshold Vth_oc signal is set based on the magnitude of the overcurrent threshold Vth_oc signal in a prior on-time period and a duty cycle of the prior on-time period according to Equation (9) or (10). There is no parameter in Equations (9) or (10) indicating the presence of actual subharmonic oscillation. Stated otherwise, the overcurrent threshold Vth_oc signal is set at the same level whether the Yao system is experiencing subharmonic oscillation or not. Thus, even if the teachings of Zhu are precisely as the Office action suggests (not admitted), Yao and Zhu still fail teach or fairly suggest a system in which “the peak current controller [is] configured to sense subharmonic oscillation of the switching power converter based on attributes of duty cycle of the assertions of the first drive terminal over a plurality of periods of the switching frequency; and the peak current controller configured to change an attribute of the ramp signal responsive to detection of the subharmonic oscillation.” For this additional reason, the rejections should be withdrawn and the claims set for issue.”
	
	The examiner respectfully disagrees. Paragraph [166] recites “negative-slope compensation is applied when the duty cycle of the signal 2582 exceeds a duty cycle threshold for reducing subharmonic oscillation in order to keep the maximum output power consistent for a wide range of bulk voltages”. That is, a duty cycle exceeding a duty cycle threshold in Yao’s system is directly linked to a sub-harmonic oscillation higher than desirable. In the same way, claim 1 does not determine subharmonic oscillation by directly measuring subharmonic oscillation. Instead, claim 1 measures attributes of duty cycle to determine presence of subharmonic oscillation. Therefore, the examiner maintains the limitation is disclosed by Yao.

Appellant argues on page 23 with respect to independent claim 7: 
	“Yao’s peak-current setpoint or overcurrent threshold Vth_oc signal is set based on the magnitude of the overcurrent threshold Vth_oc signal in a prior on-time period and a duty cycle of the prior on-time period according to Equation (9) or (10). That is say, Yao sets the overcurrent threshold Vth_oc signal based on a single, previous on-time period. Thus, even if the teachings of Zhu are precisely as the Office action suggests (not admitted), Yao and Zhu still fail teach or fairly suggest a system in which “the peak current controller [is] configured to sense subharmonic oscillation of the switching power converter based on attributes of duty cycle of the assertions of the first drive terminal over a plurality of periods of the switching frequency.”

	The examiner respectfully disagrees. Yao’s paragraph [166] recites:
“As shown in FIG. 22(a) and FIG. 22(b), negative-slope compensation is applied when the duty cycle of the signal 2582 exceeds a duty cycle threshold for reducing sub-harmonic oscillation in order to keep the maximum output power consistent for a wide range of bulk voltages, according to some embodiments.”

Yao’s paragraph [086] recites:
“For example, the signal 2582 is the PWM signal 2522. In another example, the signal 2582 is the gate drive signal 2584.”







Yao’s Figure 12 corresponds to the power converter (2500).

    PNG
    media_image2.png
    408
    595
    media_image2.png
    Greyscale

	Figure 21(a) corresponds to the PWM controller (2580). According to Figure 21(a) the duty cycle attributes are sampled by the Sampling Signal generator 2302.

    PNG
    media_image3.png
    411
    685
    media_image3.png
    Greyscale


	Yao’s Figure 21(b) corresponds to a timing diagram. According to Figure 21(b), duty cycles attributes are measured/sampled at first switching period (Tswg), second switching period (Tswi) and third switching period corresponding to a period after Tswi (see sample signal 2402 in Figure 21(b)). According to Figure 21(a) the sample signal of first, second and third duty cycle attributes (Tswg, Tswi and after Tswi) are used to determine if the duty cycle exceeds a duty cycle threshold. When the duty cycle exceeds the duty cycle threshold, negative slope compensation is applied to reduce sub-harmonic oscillation. Yao’s paragraph 166 recites “negative-slope compensation is applied when the duty cycle of the signal 2582 exceeds a duty cycle threshold for reducing sub-harmonic oscillation”.


    PNG
    media_image4.png
    494
    690
    media_image4.png
    Greyscale


	Appellant argues on page 24 with respect to independent claim 7: 
“The Office action admits Yao fails to teach the ramp signal. The Office action finds a ramp signal in Wang, and then provides the following rational:
It would have been obvious to one having ordinary skill in the art before the
effective filing date to modify Yao by wherein the reference signal is a ramp
signal as taught by Wang in order of being able to avoid audible noise and
output voltage overshoot.


The articulated reason leaves much unanswered. Where would the ramp signal be used in Yao’s system? How would changing an attribute of the ramp signal affect selecting the peak-current setpoint or overcurrent threshold Vth_oc signal based on Equation (9) or (10)? What shortcoming of Yao would the additional of the Wang’s ramp signal address? Notwithstanding all the shortcomings of Yao, Appellant respectfully submits that Office action fails to make a prima facie case of obviousness with respect to Yao and Wang. Based on the foregoing, Appellant respectfully submits that the rejection of the claim in this grouping be reversed, and the claim set for issue.”
For clarity, the response to the above argument for claim 7 is addressed below using US Pub. No. 2013/0043850 instead of the name “Wang” which was a typographical error in the body of the rejection.  The rejection is the same exact rejection made on pages 7 – 10 of the Final Office Action 10/22/2021. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Yao discloses a PWM controller for a switched mode power converter. Specifically, Yao apply negative-slope compensation when the duty cycle exceeds a duty cycle threshold for reducing sub-harmonic oscillation (e.g. paragraph [166]). US Pub. No. 2013/0043850 teaches a PWM controller (e.g. paragraph [137] recites “As shown in FIG. 14, from the PWM waveform of the switching regulator, it can achieve steady switch nodes output SW(CM) when the injection current is applied”) applying slope compensation based on duty cycle (e.g. paragraph [056] recites “Typically, for a switching regulator operating in peak current mode, especially when the duty cycle is larger than 50%, jitter may cause subharmonic oscillation, which in turn may reduce the average output current and increase the ripple of the output current. To overcome this problem, slope compensation is needed. Paragraph [068] recites “The slope compensation device 146 is configured to generate a ramp voltage signal Vslope as a function of the duty cycle.” Therefore, both Yao and US Pub. No. 2013/0043850 are related to providing slope compensation based on duty cycle. However, Yao is silent as whether the reference voltage (Figure 12, Vref) is or not a ramp signal. It is respectfully submitted, for the reason that both Yao and US Pub. No. 2013/0043850 are related to solving same problem, it is obvious to one having ordinary skills in the art, before the effective filing date, to use the ramp signal of US Pub. No. 2013/0043850 on the reference signal of Yao for the benefits indicated by US Pub. No. 2013/0043850 which is reduce noise. Paragraph [009-011] recites “On the other hand, for light load conditions, a small current sense signal at a low duty cycle will be sensitive to noise and exhibit poor noise immunity performance. Since the inductor is at a state of consecutive energy storage, the up slope of the current signal for the switching device generally is small, and small noise on the current signal tends to change the on-off timing of the switching device and cause the system to exhibit subharmonic oscillation. In order to shorten the minimum on time, other control modes, such as voltage mode, valley current mode, and emulated current mode (ECM), may be tried. However, these modes are more complex in implementation and difficult to apply. Further, under heavy load, these modes have lower dynamic performance as compared with peak current mode, and also have poor noise immunity performance for low duty cycle conditions.
In view of the above problems, this invention is made to overcome some or all of the problems existing in the prior art”) and reduce output voltage overshoot during transients. Paragraph [08] recites “the conventional current mode can cause high overshoot at load transient and induce serious overshoot transient change”. Paragraph [011] recites “In view of the above problems, this invention is made to overcome some or all of the problems existing in the prior art.”. Paragraph [127] recites “the overshoot in conventional current mode will not occur”. Paragraph [138] recites “when the input voltage or the load varies, both the overshoot and the undershoot for the output voltage are smaller. This shows that optimum dynamic performance for the switching regulator can be achieved.”). Therefore, the examiner maintains that it would have been obvious to one having ordinary skills in the art to use the teachings of US Pub. No. 2013/0043850 in Yao.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/ALEX TORRES-RIVERA/
Primary Examiner, Art Unit 2838

Conferees:
/MONICA LEWIS/       Supervisory Patent Examiner, Art Unit 2838                      

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.